DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The After-Final response dated 01/03/2022 was entered.
Amended claims 150-153 and 155-158 are pending in the present application.
In light of currently amended claims, all previously withdrawn species were rejoined and examined together with the previously elected species of SEQ ID NO: 53 and 5-methyluridine.
Accordingly, amended claims 150-153 and 155-158 are examined on the merits herein.

Response to Amendment
All of the 103(a) rejections that were set forth in the Final Office action dated 07/01/2021 were withdrawn in light of currently amended independent claim 150, particularly with the new limitation “at least one of the TAL effector repeat sequences consists of the 36-amino-acid sequence LTPvQVVALAwxyzGHGG (SEQ ID NO: 74)”.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney Edmund Koundakjian on 01/05/2022.
The application has been amended as follows: 

In the Claims:
Claim 153 was amended below.
	Claim 153 (Currently amended)	The method of claim 150, wherein the artificial TAL effector is capable of generating a nick or double-strand break at the safe-harbor location.

REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest an in vitro method for editing a nucleic acid sequence into a safe-harbor location of a genome of a cell using a synthetic RNA molecule encoding an artificial transcriptional activator-like (TAL) effector targeting the safe-harbor location in which at least one of a plurality of TAL effector repeat sequences consists of the 36-amino-acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), wherein: “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671); particularly in light of the “unexpected” results exhibiting by cells expressing gene-editing proteins containing one or more 36-amino-acid repeat sequences containing the amino-acid sequence GHGG (FIG. 12A and Example 58). 
Accordingly, claims 150-153 and 155-158 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633